DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/09/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alster et al. (US 7,275,830).
Regarding claim 1, Alster discloses, a system for determining visual dysfunction of a test subject (Figs. 1-3 and 8), the system comprising: 
a controller (105, 110, 135, 140); and 
a memory (145) coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (Col. 6, lines 33-62); 

present a dynamic graphical display (250, 320) on the user interface (112, 115), wherein the first graphical display includes at least three identical shapes (Col. 16, lines 59-67, Col. 17, lines 1-24 and see 229, 344, 364), 
after a predetermined time (Col. 10, lines 11-25), changing at least one of the identical shapes into a dissimilar shape (Col. 17, lines 5-17), 
receive selection data from the test subject (Col. 10, lines 11-25) via the user interface, wherein the selection data includes at least one of the identical shapes or the dissimilar shape (Col. 16, lines 59-67 and Col. 17, lines 1-24), wherein the selection data includes a response time corresponding to the time of receiving the acuity selection data (Col. 16, lines 59-67 and Col. 17, lines 1-24), 
determine vision testing results based on the received selection data from the test subject via the user interface (Col. 16, lines 59-67 and Col. 17, lines 1-24), wherein the vision testing results include an acuity score (275, 277).
Regarding claim 3, Alster discloses, at least two identical shapes are graphically displayed at a distance apart from one another, wherein the received user input includes moving at least a first identical shape to align with a second identical shape (Col. 9, lines 20-37), wherein the controller is configured to receive alignment selection data from the user interface, wherein the alignment data can includes a final position data of the first identical shape relative to the second identical shape, wherein the vision testing results are based on the alignment data (Col. 9, lines 20-37).
claim 4, Alster discloses, the dissimilar shape is associated with the three-dimensional image via the user interface (112).
Regarding claim 5, Alster discloses, the three-dimensional image can only be seen by the test subject with adequate visual acuity (see 562 of Fig. 8).
Regarding claim 7, Alster discloses, the testing results include a stereopsis score (560, 562, 564).
Regarding claim 10, Alster discloses, the testing results include a monocular visual acuity score (248).
Regarding claim 11, Alster discloses, the graphical display is in the format of an interactive video game (see Figs. 3 and 5A-6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alster et al. (US 7,275,830) as applied to claim 1 above, in view of Murray et al. (US 2010/0195051).
Alster remains as applied to claim 1 above.

Murray teaches, from the same field of endeavor that in a system that it would have been desirable to make the controller is configured to obtain track movement data (Para. 0014 and 0040), via an eye tracker (Para. 0014 and 0040) in communication with the controller, for of at least one eye of the test subject to determine the eye position in three dimensions without requiring the test subject to wear any tracking equipment (Para. 0014 and 0040), wherein the vision testing results are based on the tracked movement data (Para. 0014 and 0040), and a device including the controller, the user interface, and an eye tracker (Para. 0014 and 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller is configured to obtain track movement data, via an eye tracker in communication with the controller, for of at least one eye of the test subject to determine the eye position in three dimensions without requiring the test subject to wear any tracking equipment, wherein the vision testing results are based on the tracked movement data, and a device including the controller, the user interface, and an eye tracker as taught by the system of Murray in the system of Alster since Murray teaches it is known to include these features in a system for the purpose of providing an accurate and reliable system.

Claims 8-9, 12-14, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Alster et al. (US 7,275,830) as applied to claim 1 above, in view of Kanazawa et al. (US 2009/0086166).
Alster remains as applied to claim 1 above.
Alster does not explicitly disclose the testing results include a color score, and a binocularity score.
Kanazawa teaches, from the same field of endeavor that in a system that it would have been desirable to testing results include a color score (Para. 0035), and a binocularity score (Para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the testing results include a color score, and a binocularity score as taught by the system of Kanazawa in the system of Alster since Kanazawa teaches it is known to include these features in a system for the purpose of providing an accurate and effective system.
Regarding claim 12, Alster discloses, a system for determining visual dysfunction of a test subject (Figs. 1-3 and 8), the system comprising: 
a controller (105, 110, 135, 140); and 
a memory (145) coupled to the controller, wherein the memory is configured to store program instructions executable by the controller (Col. 6, lines 33-62 ); 
wherein in response to executing the program instructions (Col. 6, lines 33-62), the controller is configured to: 

after a predetermined time (Col. 10, lines 11-25), changing at least one of the identical shapes into a dissimilar shape (Col. 17, lines 5-17), 
receive acuity selection data from the test subject (Col. 10, lines 11-25) via the user interface, wherein the acuity selection data includes at least one of the identical shapes or the dissimilar shape (Col. 16, lines 59-67 and Col. 17, lines 1-24), wherein the acuity selection data includes a response time corresponding to the time of receiving the acuity selection data (Col. 16, lines 59-67 and Col. 17, lines 1-24), 
present a second dynamic graphical display (270, 340) on the user interface, wherein the second graphical display includes at least three identical shapes, wherein at least two of the identical shapes are the same color (Col. 16, lines 59-67 and Col. 17, lines 1-24), wherein at least one of the three identical shapes is a different color (Col. 16, lines 59-67 and Col. 17, lines 1-24), 
receive color selection data from the test subject via the user interface, wherein the color selection data corresponds to the color user selection of the at least one of the identical shapes (Col. 16, lines 59-67 and Col. 17, lines 1-24), 
present a third dynamic graphical display (270, 360) on the user interface, wherein the third graphical display includes at least one first circle including a white dot pattern (Col. 8, lines 30-46) and a second circle of multi-colored dots (Col. 8, lines 30-46), 
receive binocularity selection data from the test subject via the user interface (Col. 16, lines 59-67 and Col. 17, lines 1-24), wherein the binocularity selection data corresponds to the first circle or the second circle (Col. 16, lines 59-67 and Col. 17, lines 1-24), and 

Alster does not explicitly disclose the testing results include a color score, and a binocularity score.
Kanazawa teaches, from the same field of endeavor that in a system that it would have been desirable to testing results include a color score (Para. 0035), and a binocularity score (Para. 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the testing results include a color score, and a binocularity score as taught by the system of Kanazawa in the system of Alster since Kanazawa teaches it is known to include these features in a system for the purpose of providing an accurate and effective system.
Regarding claim 13, Alster in view of Kanazawa discloses and teaches as set forth above, and Alster further discloses, the dissimilar shape is associated with the three-dimensional image via the user interface (112).
Regarding claim 14, Alster in view of Kanazawa discloses and teaches as set forth above, and Alster further discloses, the three-dimensional image can only be seen by the test subject with adequate visual acuity (see 562 of Fig. 8).
Regarding claim 16, Alster in view of Kanazawa discloses and teaches as set forth above, and Alster further discloses, the testing results include a stereopsis score (560, 562, 564).
Regarding claim 17.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Alster et al. (US 7,275,830) in view of Kanazawa et al. (US 2009/0086166) as applied to claim 12 above, and further in view of Murray et al. (US 2010/0195051).
Alster in view of Kanazawa remains as applied to claim 12 above.
Alster in view of Kanazawa does not disclose a device including the controller, the user interface, and an eye tracker.
Murray teaches, from the same field of endeavor that in a system that it would have been desirable to include a device including the controller, the user interface, and an eye tracker (Para. 0014 and 0040).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a device including the controller, the user interface, and an eye tracker as taught by the system of Murray in the system of Alster since Murray teaches it is known to include these features in a system for the purpose of providing an accurate and reliable system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305.  The examiner can normally be reached on M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                            05/27/2021